FOR IMMEDIATE RELEASE

SCOTT J. DUNCAN

 

FX Energy, Inc.

October 10, 2008

3006 Highland Drive, Suite 206

 

Salt Lake City, Utah 84106

 

(801) 486-5555 Fax (801) 486-5575

 

www.fxenergy.com

 

 

FX Energy Updates Status of Credit Facility;

Liquidity Position Enhanced

 

Salt Lake City, October 10, 2008 - FX Energy, Inc. (NASDAQ: FXEN) today reported
that it has taken steps to improve its already liquid balance sheet. The Company
has drawn an additional $14 million under its Senior Credit Facility (the
Facility) through the Royal Bank of Scotland (RBS). Including previous cash on
hand, the $5 million drawn and announced previously, and this new funding, the
Company now has approximately $24 million in liquid assets. The most recent draw
brings the total amount outstanding with RBS to $25 million, the total amount
currently available under the Facility. For the short-term, the proceeds will be
invested in US treasury bills.

 

Liquidity for Expanding Operations and Increasing Cash Flow

 

The primary long-term use for the cash will be to fund the development of the
Company’s existing Polish natural gas properties. This development includes, but
is not limited to, construction of new gas processing facilities. Recently,
construction plans and contracts were approved for the production and processing
facilities for the Company’s Roszkow-1 well. Production from this well is
expected to materially increase the Company’s cash flow in 2009. Completion of
production facilities and first production are expected to occur in the first
quarter of 2009.

 

Clay Newton, Vice President - Finance, said, “First, with our previous cash
balances, existing cash flow and these new proceeds, we are well-equipped to
maintain our operational and financial momentum. Second, in these times of
financial challenge, we are impressed with RBS as a steady and committed
financial source. Their continued support and confidence in our ability to
execute on our ongoing development plans are of considerable value to us.”

 

About FX Energy

 

FX Energy is an independent oil and gas exploration and production company with
production in the US and Poland. The Company’s main exploration activity is
focused on Poland’s Permian Basin where the gas-bearing Rotliegend sandstone is
a direct analog to the Southern Gas Basin offshore England. The Company trades
on the NASDAQ Global Market under the symbol FXEN. Website www.fxenergy.com.

 

______________________________

 

FORWARD-LOOKING STATEMENTS

 

This report contains forward-looking statements. Forward-looking statements are
not guarantees. For example, exploration, drilling, development, construction or
other projects or operations may be subject to the successful completion of
technical work; environmental, governmental or partner approvals; equipment
availability, or other things that are or may be beyond the control of the
Company. Operations that are anticipated, planned or scheduled may be changed,
delayed, take longer than expected, fail to accomplish intended results, or not
take place at all.

 

--------------------------------------------------------------------------------

In carrying out exploration it is necessary to identify and evaluate risks and
potential rewards. This identification and evaluation is informed by science but
remains inherently uncertain. Subsurface features that appear to be possible
traps may not exist at all, may be smaller than interpreted, may not contain
hydrocarbons, may not contain the quantity or quality estimated, or may have
reservoir conditions that do not allow adequate recovery to render a discovery
commercial or profitable. Forward-looking statements about the size, potential
or likelihood of discovery with respect to exploration targets are certainly not
guarantees of discovery or of the actual presence or recoverability of
hydrocarbons, or of the ability to produce in commercial or profitable
quantities. Estimates of potential typically do not take into account all the
risks of drilling and completion nor do they take into account the fact that
hydrocarbon volumes are never 100% recoverable. Such estimates are part of the
complex process of trying to measure and evaluate risk and reward in an
uncertain industry.

 

Forward-looking statements are subject to risks and uncertainties outside FX
Energy's control. Actual events or results may differ materially from the
forward-looking statements. For a discussion of additional contingencies and
uncertainties to which information respecting future events is subject, see FX
Energy's SEC reports or visit FX Energy's website at www.fxenergy.com.

 

 

 